CLD-010                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3306
                                      ___________

                                ASSEM A. ABULKHAIR,
                                      Appellant

                                            v.

                              NED M. ROSENBERG
                      ____________________________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                            (D.C. Civil No. 2-11-cv-03372)
                       District Judge: Honorable Jose L. Linares
                      ____________________________________

                    Submitted for Possible Summary Action Pursuant to
                         Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 14, 2011

             Before: RENDELL, HARDIMAN AND ROTH, Circuit Judges

                            (Opinion filed: January 10, 2012)
                                       _________

                                OPINION OF THE COURT
                                      _________

PER CURIAM

       Assem Abulkhair, who proceeds pro se and in forma pauperis, appeals from an

order of the District Court that dismissed his civil complaint pursuant to 28 U.S.C.

§ 1915(e)(2). We will affirm.
         As we write primarily for the parties, we will not recite the facts of the case, which

were aptly summarized by the District Court in its opinion below. See Abulkhair v.

Rosenberg, No. 11-3372, 2011 U.S. Dist. LEXIS 86683, at *1–2 (D.N.J. Aug. 5, 2011).

To the extent that Abulkhair attempted to sue a state-court judge for money damages for

acts the judge performed in his judicial capacity, we agree with the District Court that the

suit is barred by the doctrine of absolute judicial immunity. See Mireles v. Waco, 502

U.S. 9, 9 (1991) (per curiam) (“[G]enerally, a judge is immune from a suit for money

damages.”). Abulkhair’s “allegations of bad faith [and] malice” cannot overcome this

immunity. Id. at 11. Nor is there any indication that Judge Rosenberg exposed himself

to suit by acting “in the complete absence of all jurisdiction.” Id. at 12 (citing Stump v.

Sparkman, 435 U.S. 349, 356 (1978)); Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir.

2000).

         Abulkhair also requested injunctive relief; specifically, he asked the District Court

to:

         Issue a permanent injunction prohibiting the Defendant Ned M. Rosenberg,
         or anyone acting in concert with him, from engaging in any actions,
         intended for the same purpose, or likely to cause a deprivation of
         constitutional rights or prejudicial to any litigants, and compel Judge
         Rosenberg to disclose his disqualification information to all of the parties
         appearing before him prior to any hearing or trial, and to disqualify or
         recuse himself from all of Abulkhair’s actions before him.

Compl. 17. Although we have observed that “absolute judicial immunity extends only to

claims for damages,” Larsen v. Senate of the Commonwealth, 152 F.3d 240, 249 (3d Cir.

1998), amendments to 42 U.S.C. § 1983 have statutorily restricted “action[s] brought
                                               2
against a judicial officer for an act or omission taken in such officer’s judicial capacity,”

preventing injunctive relief “unless a declaratory decree was violated or declaratory relief

was unavailable.” Federal Courts Improvement Act of 1996, Pub. L. No. 104-317, 110

Stat. 3847 (codified as amended at 42 U.S.C. § 1983 (1996)); see also Azubuko v. Royal,

443 F.3d 302, 303–04 (3d Cir. 2006) (per curiam). 1 Therefore, “[b]ecause [Abulkhair]

has not alleged that a declaratory decree was violated or that declaratory relief is

unavailable, and because the injunctive relief sought . . . does not address the actions of

Judge [Rosenberg] other than in his judicial capacity, his claim for injunctive relief is

barred” by this statutory judicial immunity. Azubuko, 443 F.3d at 304.

       For the foregoing reasons, we will summarily affirm the judgment of the District

Court. Murray v. Bledsoe, No. 10-4397, 650 F.3d 246, 2011 U.S. App. LEXIS 11702, at

*3 (3d Cir. June 10, 2011); see also Third Cir. L.A.R. 27.4; I.O.P. 10.6.




1
 The cases Abulkhair cites in his summary-action response predate this 1996
amendment; contrary to his assertions, § 1983 now does create exceptions for judges.
                                              3